PER CURIAM:
The complaint in this case, as filed on September 7, 1973, in the District Court for the Middle District of Florida by certain Florida retail dealers in gasoline, sought to enjoin the enforcement of certain federal regulations of the petroleum industry, 6 C.F.R. Part 150, Subpart L, that were then in effect pursuant to the Economic Stabilization Act of 1970, as amended. On September 10, 1973, the district court denied an ex parte application for a temporary restraining order that had been filed with the complaint. This appeal was taken from that denial of interim relief. However, a denial of an ex parte motion for a temporary restraining order is not an appealable order.
We also observe that, during the pendency of this proceeding, the chai-*609lenged regulations have been amended to relieve retailers of the particular hardships that are alleged as the basis of the appellants’ complaint. Thus, the controversy presented by the September 7 complaint has become moot.
For these reasons, this appeal is dismissed.